Exhibit 10.1
Exhibit A
ALLEGHANY CORPORATION
2010 DIRECTORS’ STOCK PLAN
     1. PURPOSE. The purpose of the Alleghany Corporation 2010 Directors’ Stock
Plan (the “Plan”) is to advance the interests of Alleghany Corporation (the
“Company”) and its stockholders by attracting and retaining highly qualified
individuals to serve as members of the Board of Directors of the Company (the
“Board”) who are not employees of the Company or any of its subsidiaries, and to
encourage them to increase their stock ownership in order to promote long-term
stockholder value through ownership of the common stock, $1.00 par value, of the
Company (“Common Stock”). The purpose of the Plan will be accomplished through
the grant of options to purchase shares of Common Stock (each, an “Option”) and
the grant of shares of Common Stock subject to the potential forfeiture and
restrictions on transfer in Section 5 (“Restricted Stock”) or of notional units
of measurement, each equivalent to one share of Common Stock (“Restricted Stock
Units”).
     2. ADMINISTRATION. The Plan shall be administered by the Board. The Board
shall have all the powers vested in it by the terms of the Plan, such powers to
include, without limitation, the authority (within the limitations described
herein) to construe the Plan, to determine all questions arising thereunder and,
subject to the provisions of the Plan, to adopt and amend such rules and
regulations for the administration of the Plan as it may deem desirable. Any
decision of the Board in the administration of the Plan shall be final and
conclusive. The Board may authorize any one or more of its members or any
officer of the Company to exercise the Board’s power over the day-to-day
administration of the Plan, including executing and delivering documents on
behalf of the Company.
     3. ANNUAL GRANT OF OPTIONS AND RESTRICTED STOCK OR RESTRICTED STOCK UNITS.
Each year, as of the first business day following the conclusion of the
Company’s annual meeting of stockholders (the “Annual Meeting”), each individual
who was elected, reelected or continues as a member of the Board and who is not
an employee of the Company or any subsidiary (a “Non-Employee Director”) shall
automatically be granted (a) an Option to purchase five hundred shares of Common
Stock, on the terms and subject to the conditions in Section 4, and (b) either
(x) two-hundred and fifty shares of Restricted Stock or (y) if elected by the
Non-Employee Director in accordance with Section 6(a), two-hundred and fifty
Restricted Stock Units subject to payment as provided in Section 6. In the event
that an individual is appointed as a member of the Board after an Annual Meeting
and at such time is a Non-Employee Director (an “Appointed Director”), such
Appointed Director shall automatically be granted an Option and Restricted Stock
(or if elected by such Appointed Director as provided herein, Restricted Stock
Units) as of the date he is appointed to the Board (the “Appointment Date”),
each as to that number of whole shares of Common Stock (with any fractional
share rounded up) as is equal to (a) the number of shares that would have been
granted pursuant to the applicable award that the Appointed Director would have
received had he been elected at the immediately preceding Annual Meeting (as
such number was adjusted pursuant to Section 8 hereof since the immediately
preceding Annual Meeting), times (b) the ratio which the number of days from the
Appointment Date until the next Annual Meeting bears to 365.
     4. OPTIONS.
     (a) Each Option granted under the Plan shall be evidenced by an agreement
(an “Option Agreement”) which shall entitle the holder to purchase during its
term the Common Stock subject to the Option at an exercise price per share equal
to the Fair Market Value (as defined below) of Common Stock on the date such
Option is granted. The term of any Option shall be determined by the Board, but
in no event shall any Option be exercisable more than ten years after the date
the Option is granted. The term “Fair Market Value” shall mean, with respect to
any date, the average of the high and the low sales prices of Common Stock on
that date, as reported on the New York Stock Exchange Composite Transactions
Tape or, if no sales of Common Stock are reported on the New York Stock Exchange
Composite Transactions Tape on that date, the average prices on the last
preceding date on which sales of Common Stock were reported on the New York
Stock Exchange Composite Transactions Tape.

 



--------------------------------------------------------------------------------



 



     (b) Each Option shall not be exercisable before the expiration of one year
from the date the Option is granted and may be exercised during its term as
follows: one-third (33 1/3 percent) of the total number of shares of Common
Stock covered by the Option shall become exercisable on each of the first three
anniversaries of the date the Option is granted; provided that in the case of an
Option granted to an Appointed Director upon his appointment, the periods to
determine when the Option shall not be or may be exercised shall be measured
from the first business day that followed the Annual Meeting that immediately
preceded his appointment rather than from the date such Option was granted.
Notwithstanding the foregoing, if the Non-Employee Director resigns as a
director prior to the date of the Company’s next succeeding Annual Meeting
following the date the Option is granted (the “Next Annual Meeting”), the Option
shall terminate and be forfeited simultaneously with his resignation, and if the
Non-Employee Director ceases to be a director prior to the Next Annual Meeting
for any reason other than resignation prior to the Next Annual Meeting, the
Option shall automatically become immediately exercisable in full. Except as
otherwise provided herein, if any Non-Employee Director shall cease to be a
director for reasons other than death while holding an Option that has not
terminated or expired and has not been fully exercised, such Non-Employee
Director (or his permitted transferees) at any time within one year of the date
he ceased to be a director but not thereafter (and in no event after the Option
has expired), may exercise the Option with respect to any shares of Common Stock
as to which he has not exercised the Option on the date he ceased to be a
director, and if any Non-Employee Director to whom an Option has been granted
shall die while holding an Option (or while the Non-Employee Director’s
permitted transferees are holding such Option) that has not been fully
exercised, his executor, administrator, heirs, distributes or permitted
transferees, as the case may be, at any time within one year of the date of such
Non-Employee Director’s death but not thereafter (and in no event after the
Option has expired) may exercise the Option with respect to any shares of Common
Stock as to which the Non-Employee Director could have exercised the Option at
the time of his death. Notwithstanding the foregoing, if a Non-Employee Director
ceases to serve as a director after the Annual Meeting on or next following the
date that the Non-Employee Director attains age 72, the Non-Employee Director
(or his permitted transferees or in the event of his death, his executors,
administrators, heirs or distributees, as the case may be), may exercise the
Option with respect to any shares of Common Stock as to which the Non-Employee
Director could have exercised the Option at the time he ceased to be a director
at any time during the remaining term of the Option (but in no event after the
Option has expired).
     (c) Payment in full of the exercise price for the Common Stock acquired
upon exercise of an Option shall be due at the time the Option is exercised,
with such payment being made in cash, by tendering shares of Common Stock
already owned by the person exercising the Option and having a Fair Market Value
on the date of exercise equal to the exercise price applicable to the shares of
Common Stock being acquired upon exercise of the Option or by any combination
thereof in accordance with such procedures as may be established by the Board.
In addition, the Board may permit the payment of the exercise price upon
exercise of the Option by allowing the Non-Employee Director to direct the
Company to withhold that number of shares of Common Stock that would be acquired
upon exercise of the Option having a Fair Market Value on the date of exercise
equal to the exercise price applicable to the shares of Common Stock being
acquired upon exercise of the Option.
     (d) Option Agreements shall be in such form as the Board may from time to
time approve, and the provisions governing Options need not be the same with
respect to each Non-Employee Director. Option Agreements shall be subject to the
terms and conditions set forth in this Plan and may contain such additional
terms and conditions, not inconsistent with the provisions of this Plan, as the
Board shall deem desirable. The Board may amend the terms of any Option
Agreement, prospectively or retroactively, but no such amendment shall
materially and adversely affect any right of any Non-Employee Director without
his consent. Except as provided in Section 8, the Board shall not have the
authority to cancel any outstanding Option and issue a new Option in its place
with a lower exercise price.
     (e) A Non-Employee Director to whom an Option is granted (and any person
succeeding to such Non-Employee Director’s rights pursuant to the Plan) shall
have no rights as a stockholder with respect to any shares of Common Stock
issuable pursuant to any such Option until the date of the issuance of a stock
certificate to him for such shares. Except as provided in Section 8, no
adjustment shall be made

2



--------------------------------------------------------------------------------



 



for dividends, distributions or other rights (whether ordinary or extraordinary,
and whether in cash, securities or other property) for which the record date is
prior to the date such stock certificate is issued.
     (f) No Option or any right or interest therein shall be assignable or
transferable except, in the event of the Non-Employee Director’s death, by will
or the laws of descent and distribution. Notwithstanding the foregoing, the
Board may, in its discretion, provide that an Option may be transferable,
without consideration, to a Non-Employee Director’s immediate family members
(i.e., children, grandchildren or spouse), to trusts for the benefit of such
immediate family members and to partnerships or limited liability companies in
which the only partners or members, as the case may be, are the Non-Employee
Director and the Non-Employee Director’s immediate family members. The Board may
impose such terms and conditions on such transferability as it may deem
appropriate.
     5. RESTRICTED STOCK.
     (a) Restricted Stock granted under the Plan shall be issued for no
consideration, but the Restricted Stock shall be forfeited to the Company
(without the payment of any consideration) if the Non-Employee Director resigns
from the Board prior to the Next Annual Meeting. In addition, Restricted Stock
shall not be sold, assigned, pledged or transferred to any person until the
third anniversary of the date the Restricted Stock is granted or, in the case of
Restricted Stock granted to an Appointed Director upon his appointment, the
third anniversary of the first business day that followed the Annual Meeting
immediately preceding his appointment; provided that, in any case, the
Restricted Stock shall automatically cease to be subject to the foregoing
restrictions on sale, assignment, pledge or transfer upon the Non-Employee
Director’s death prior to the Next Annual Meeting or, subsequent to the Next
Annual Meeting, upon the date the Non-Employee Director ceases to be a director
for any reason.
     (b) The Non-Employee Director to whom Restricted Stock is issued will have
the customary rights of a stockholder with respect to such shares of Common
Stock, including the right to vote the shares of Common Stock and to receive
dividends paid thereon. Prior to the date the Restricted Stock ceases to be
subject to the restrictions on sale, assignment, pledge or transfer in
Section 5(a), dividends paid on such Common Stock in the form of additional
shares of Common Stock or as securities or other property shall be subject to
the same risk of forfeiture and other restrictions as the underlying shares of
Common Stock with respect to which the dividend was paid.
     (c) Any Restricted Stock issued under the Plan may be evidenced in such
manner as the Board in its sole discretion shall deem appropriate, including,
without limitation, book-entry registration or by the issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of Restricted Stock, such certificate shall be registered in the name of
the Non-Employee Director, and shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock.
     6. RESTRICTED STOCK UNITS.
     (a) To elect to be granted Restricted Stock Units in lieu of the automatic
grant of Restricted Stock, a Non-Employee Director must affirmatively elect (an
“Election”) to receive such Restricted Stock Units on or before the
December 31st preceding the Annual Meeting in respect of which the automatic
grant of Restricted Stock would otherwise be made; provided, however, that (i) a
Non-Employee Director who is newly elected as a director at an Annual Meeting
may make his Election before the date of such Annual Meeting at which the
Non-Employee Director was first elected as a director and (ii) an Appointed
Director may make his Election with respect to (x) the grant of Restricted Stock
to be received at the next Annual Meeting on or before the later of (A) the date
of the meeting of the Board at which he was appointed as a director, (B) the
effective date of this Plan, or (C) the December 31st preceding that next Annual
Meeting, and (y) the Restricted Stock to be received upon his appointment as a
director, on or before the date of the meeting of the Board at which he was
appointed as a director. Each Election shall be irrevocable after the last date
that such Election may be made. Each Election to receive Restricted Stock Units
may also include an election specifying the date or dates and/or event or events
for the payment in respect of such Restricted Stock Units (each such date or
dates and/or event or events being referred to herein as a “Payment Date”);

3



--------------------------------------------------------------------------------



 



provided that any Payment Date elected may not specify a date or event for
payment that is prior to the third anniversary of the date such Restricted Stock
Units are granted or, in the case of Restricted Stock Units granted to an
Appointed Director upon his appointment, prior to the third anniversary of the
first business day that followed the Annual Meeting that immediately preceded
his appointment (in either case, other than a Payment Date that provides for
payment when the Non-Employee Director ceases to be a member of the Board). Each
Payment Date: (i) specified as a calendar date must be January 1st and (ii)
specified as an event shall be deemed to be the January 1st coinciding with or
next following the specified event. A Non-Employee Director’s Election may
provide that such Election shall remain in effect until revoked (which
revocation must be made on or before the December 31st preceding the Annual
Meeting at which such revocation is to take effect) with respect to all
subsequently granted Restricted Stock Units.
     (b) The Company shall establish and maintain a separate unfunded,
bookkeeping account to which the Restricted Stock Units granted to a
Non-Employee Director shall be credited (an “Account”), which Account shall
reflect the investment experience that the Account would have had if such
Account held whole or fractional shares of Common Stock equal to the number of
whole or fractional Restricted Stock Units credited to the Account. A separate
sub-Account shall be created to identify each grant of Restricted Stock Units
for purposes of applying the provisions of the Plan. The Account (and each
sub-Account) shall exist solely for record keeping purposes and shall not
represent any actual interest in any shares of Common Stock. The right of any
Non-Employee Director to receive payments in respect of Restricted Stock Units
shall be no greater than the right of any unsecured general creditor of the
Company. If any cash or stock dividends are paid on the shares of Common Stock
represented by the Restricted Stock Units during the period between the date
such Restricted Stock Units are granted and the Payment Date with respect to
such Restricted Stock Units, then additional whole or fractional Restricted
Stock Units shall be credited to the Non-Employee Director’s Account. Such
credit shall be made as of the applicable dividend payment date. The number of
whole or fractional Restricted Stock Units credited as a result of any cash
dividends shall be determined by dividing (a) the aggregate dollar amount of the
cash dividends by (b) the Fair Market Value of a share of Common Stock on the
dividend payment date. The additional whole and/or fractional Restricted Stock
Units acquired with any cash or stock dividends shall be payable at the same
time as the Restricted Stock Units representing the shares of Common Stock
giving rise to the dividends. Notwithstanding anything contained herein or in
any Election or Amended Election (as hereinafter defined) made by a Non-Employee
Director to the contrary, if a Non-Employee Director resigns prior to the Next
Annual Meeting following the date the Restricted Stock Units were granted, such
Restricted Stock Units shall be forfeited.
     (c) All payments in respect of whole Restricted Stock Units shall be made
in the form of whole shares of Common Stock and any fractional Restricted Stock
Unit shall be paid in cash based upon the Fair Market Value of the equivalent
fraction of a share of Common Stock. Unless a Non-Employee Director’s Election
provides otherwise, the Payment Date in respect of the Restricted Stock Units
credited to a Non-Employee Director’s Account shall be the date that is the
third anniversary of the date such Restricted Stock Units were granted or, in
the case of Restricted Stock Units granted to an Appointed Director upon his
appointment, the date that is the third anniversary of the first business day
that followed the Annual Meeting that immediately preceded his appointment.
Notwithstanding the foregoing or any Election or Amended Election made by a
Non-Employee Director, if a Non-Employee Director dies, all Restricted Stock
Units remaining in the Non-Employee Director’s Account shall be paid to the
individual or entity designated by the Non-Employee Director in writing and
filed with the Company (and if the Non-Employee Director did not designate a
beneficiary or such designated beneficiary predeceases the Non-Employee
Director, the Non-Employee Director’s beneficiary shall be the Non-Employee
Director’s spouse, if any, or if none, his/her estate). All payments in respect
of Restricted Stock Units shall be made as promptly as possible following the
Payment Date and in any event, on or before the last day of the calendar year in
which the Payment Date occurs.
     (d) At least twelve months prior to the Payment Date with respect to any
Restricted Stock Units, a Non-Employee Director may elect (an “Amended
Election”) to defer distribution of all or any number of such Restricted Stock
Units credited to his/her Account to a date occurring after the original Payment
Date; provided, however, that (a) such Amended Election will not take effect for
at least 12 months after the date on which it is made and (b) the distribution
in respect of the Restricted Stock Units

4



--------------------------------------------------------------------------------



 



with respect to which the Amended Election is made must be at least 5 years from
the original Payment Date. A Non-Employee Director’s Amended Election may
otherwise provide for distribution at any time as could have been elected under
an original Election.
     (e) All Elections and Amended Elections shall be in writing and shall be
effective on and when received by the Company pursuant to procedures established
by the Board from time to time. An Amended Election when received pursuant to
such procedures is irrevocable when received.
     (f) No Restricted Stock Units shall be pledged, encumbered, or hypothecated
to, or in favor of, or subject to any lien, obligation, or liability of a
Non-Employee Director to, any party, nor shall any Restricted Stock Units be
assignable or transferable by the recipient thereof.
     7. AVAILABLE SHARES OF COMMON STOCK. There may be issued under the Plan
pursuant to the exercise of Options or granted as Restricted Stock or as
Restricted Stock Units granted in lieu of Restricted Stock an aggregate of not
more than 60,000 shares of Common Stock, subject to adjustment as provided in
Section 8.
     8. DILUTION AND OTHER ADJUSTMENTS. In the event of any corporate
transaction involving the Company (including, without limitation, any
subdivision or combination or exchange of the outstanding shares of Common
Stock, stock dividend, stock split, spin-off, split-off, recapitalization,
capital reorganization, liquidation, reclassification of shares of Common Stock,
merger, consolidation, extraordinary cash distribution, or sale, lease or
transfer of substantially all of the assets of the Company), the number or kind
of shares that may be issued under the Plan as Options, Restricted Stock and
Restricted Stock Units pursuant to Section 3 and in the aggregate under
Section 7 shall be automatically adjusted to give effect to the occurrence of
such event, and the number or kind of shares subject to, or the Option price per
share under, any outstanding Option shall be automatically adjusted so that the
proportionate interest of the Non-Employee Director (and any person succeeding
to such Non-Employee Director’s rights pursuant to the Plan) shall be maintained
as before the occurrence of such event; such adjustment in outstanding Options
shall be made without change in the total Option exercise price applicable to
the unexercised portion of such Options and with a corresponding adjustment in
the Option exercise price per share, and such adjustment shall be conclusive and
binding for all purposes of the Plan.
     9. AMENDMENT OR TERMINATION. The Board, without the consent of any
Non-Employee Director, may at any time terminate or from time to time amend the
Plan in whole or in part, including, without limitation, to increase or decrease
the number of shares of Common Stock granted as an Option, as Restricted Stock
or as Restricted Stock Units in Section 3; provided, however, that no such
action shall adversely affect any rights or obligations with respect to any
Options, Restricted Stock or Restricted Stock Units previously granted under the
Plan; and provided, further, that no amendment, without further approval by the
stockholders of the Company in accordance with Section 11below, shall
(i) increase the aggregate number of shares subject to the Plan (other than
increases pursuant to Section 8), (ii) extend the period during which Options,
Restricted Stock or Restricted Stock Units may be granted under the Plan,
(iii) increase the maximum term for which Options may be exercised under the
Plan, (iv) decrease the exercise price at which Options may be granted under the
Plan (other than pursuant to Section 8), or (v) modify the requirements for
eligibility to participate in the Plan.
     10. MISCELLANEOUS PROVISIONS.
     (a) Nothing in the Plan shall be deemed to create any obligation on the
part of the Board to nominate any director for re-election by the Company’s
stockholders or to limit the rights of the stockholders to remove any director.
Except as expressly provided for in the Plan, no Non-Employee Director or other
person shall have any claim or right to be granted an Option, Restricted Stock
or Restricted Stock Units under the Plan.
     (b) The Company shall have the right to require, prior to the issuance of
any shares of Common Stock pursuant to the Plan, the payment of, or provision
by, a Non-Employee Director of any taxes required by law to be withheld with
respect to the issuance of such shares or otherwise. The Board shall be
authorized to establish procedures for elections by Non-Employee Directors to
satisfy such withholding taxes by delivery of, or directing the Company to
retain, shares of Common Stock.

5



--------------------------------------------------------------------------------



 



     (c) The obligation of the Company to issue shares of Common Stock upon the
exercise of Options, as Restricted Stock or in settlement of Restricted Stock
Units shall be subject to the satisfaction of all applicable legal and
securities exchange requirements, including, without limitation, the provisions
of the Securities Act of 1933, as amended, and the Securities Exchange Act of
1934, as amended. The Company shall endeavor to satisfy all such requirements in
such a manner as to permit at all times the exercise of all outstanding Options
in accordance with their terms, and to permit the issuance and delivery of
shares of Common Stock as Restricted Stock and in settlement of Restricted Stock
Units.
     (d) No shares of Common Stock shall be issued hereunder unless counsel for
the Company shall be satisfied that such issuance will be in compliance with
applicable federal, state and other securities laws.
     (e) Shares of Common Stock issued under the Plan may be original issue
shares of Common Stock, treasury stock, shares of Common Stock purchased in the
open market or otherwise.
     (f) The Plan is intended to be operated in compliance with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”). If any provision
of the Plan is subject to more than one interpretation, then the Plan shall be
interpreted in a manner that is consistent with Section 409A.
     11. EFFECTIVE DATE; TERM. The Plan shall become effective when approved at
a meeting of stockholders by a majority of the voting power of the voting stock
(all as defined in the Company’s Restated Certificate of Incorporation) present
in person or represented by proxy and entitled to vote at such meeting. The Plan
shall terminate immediately preceding the fifth Annual Meeting following the
Annual Meeting after the Plan shall become effective, unless sooner terminated
by action of the Board. No Option, Restricted Stock or Restricted Stock Unit may
be granted hereunder after termination of the Plan, but such termination shall
not affect the validity of any Option, Restricted Stock or Restricted Stock Unit
theretofore granted.
     12. LAW GOVERNING. The validity and construction of the Plan and any
agreements entered into thereunder shall be governed by the laws of the State of
New York, but without regard to the conflict laws of the State of New York
except to the extent that such conflict laws require application of the laws of
the State of Delaware.

6